DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a processor”, there is no adequate description about the processor.
Dependent claims 2-8 are also rejected under 35 U.S.C. 112(a) for the same reason as set forth above.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “processor” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
 The specification discloses that the “processor” can be any component that control the display (p0059); thus it is unclear what is the corresponding structure, material, or acts that performs the claimed function.
pplicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-8 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20150029544) in view of Kim (US 20150029539 A1).
Regarding claim 1, Yun teaches an image forming apparatus, the image forming apparatus comprising (fig. 1): a display to display a user interface window for selecting a function supported by the image forming apparatus (p0006: send printing requests to multifunction printers through their mobile terminal); 
a communication device to receive (context-aware server 200 in fig. 6), from a calendar server (schedule management server 300 in fig. 6), schedule information of the image forming apparatus and user information corresponding a particular schedule (s602:share schedule information in fig. 6); and 
a processor to control the display to display a user interface window for a schedule corresponding to a current time and user information corresponding to the schedule (s605 and 606: guide message and p0062: The guide message may also include the identification information of a multifunction printer capable of printing out the contents related with the schedule. And p0063: The mobile terminal 100 requests the multifunction printer 500 to print out the contents).
Yun does not explicitly disclose display a user interface for selecting a function supported by the image forming apparatus for scheduled event.
Kim display a user interface for selecting a function supported by the image forming apparatus for scheduled event(p0019: The re-displaying the setting UI corresponding to the setting information may include: when the user re-logs in, displaying a shortcut icon on the initial screen, and when an event in which the shortcut icon is selected occurs, re-displaying the setting UI.. and p0020: display configured to display a setting UI to set a function of the image forming apparatus).


Regarding claim 2, Yun in view of Kim teaches the image forming apparatus as claimed in claim 1, wherein the processor controls the display to display the user interface window including a menu screen preset by a user corresponding to the user information (kim: fig. 3 print ui setting). 
The rational applied the rejection of claim 1 has incorporated herein.

Regarding claim 9, the structural elements of apparatus claim 1 perform all of the steps of method claim 9. Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 10, the structural elements of apparatus claim 2 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 2.

Claims 3, 5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kim as applied to claim 1 above, and further in view of Nakata (20140176998).
Regarding claim 3, Yun in view of Kim does not teach the image forming apparatus as claimed in claim 1, wherein the processor: controls the communication device to receive task information of a user corresponding to the user information from a file server based on the user information, and controls the display to display the user interface window including the received task information.
Nakata teaches the image forming apparatus as claimed in claim 1, wherein the processor: controls the communication device to receive task information of a user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun, and to include wherein the processor: controls the communication device to receive task information of a user corresponding to the user information from a file server based on the user information, and controls the display to display the user interface window including the received task information, in order to appropriately prints the material data suggested by Nakata (p0004). 

Regarding claim 5, Yun teaches the image forming apparatus as claimed in claim 3, further comprising: a print engine to form an image on a printing paper, wherein the processor: controls the communication device to receive print data corresponding to the task information, and based on a print command for the received print data being received, controls the print engine to print the received print data ($705-$707 in fig. 7). 

Regarding claim 11, the structural elements of apparatus claim 3 perform all of the steps of method claim 11. Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 3.

Regarding claim 13, the structural elements of apparatus claim 5 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 5.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kim and Nakata as applied to claim 3 above, and further in view of Weaver et al. (US 20160098234).
Regarding claim 4, Yun in view of in view of Kim and Nakata does not teach the image forming apparatus as claimed in claim 3, wherein the processor proceeds with automatic authentication for the file server based on the user information. 
Weaver teaches the image forming apparatus as claimed in claim 3, wherein the processor proceeds with automatic authentication for the file server based on the user information (p0088: the message includes the credentials, associated with the user for automatic authentication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun, and to include wherein the processor proceeds with automatic authentication for the file server based on the user information, in order to automatically authenticating user.

Regarding claim 12, the structural elements of apparatus claim 4 perform all of the steps of method claim 12. Thus, claim 12 is rejected for the same reasons discussed in the rejection of claim 4.

Claims 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kim as applied to claim 1 above, and further in view of Sato (US 20160098232).
Regarding claim 6, Yun in view of Kim does not teach the image forming apparatus as claimed in claim 1, wherein the processor, based on the user information, changes a setting state for a function supported by the image forming apparatus. 
Sato teaches the image forming apparatus as claimed in claim 1, wherein the processor, based on the user information, changes a setting state for a function supported by the image forming apparatus (p0048: An administrator has the permission to set up the setting information about the user authentication, for example, and can restrict the functions of the image forming apparatus 101..)


Regarding claim 7, Yun in view of Kim and Sato teaches the image forming apparatus as claimed in claim 1, wherein the processor controls the display to display the user interface window including an authentication screen for authorizing a user corresponding to the user information (Sato: fig. 7). 
The rational applied to the rejection of claim 6 has been incorporated herein.

Regarding claim 14, the structural elements of apparatus claim 6 perform all of the steps of method claim 14. Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 6.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kim as applied to claim 1 above, and further in view of Saitoh (US 20130250327).

Regarding claim 8, Yun in view of Kim does not teach the image forming apparatus as claimed in claim 1, further comprising: a scanner to scan a manuscript, wherein the processor, based on a scan data corresponding to a manuscript being generated, controls the communication device to transmit the generated scan data to a storage of a file server corresponding to the user information. 
Saitoh teaches the image forming apparatus as claimed in claim 1, further comprising: a scanner to scan a manuscript, wherein the processor, based on a scan 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun in view of Kin, and to include a scanner to scan a manuscript, wherein the processor, based on a scan data corresponding to a manuscript being generated, controls the communication device to transmit the generated scan data to a storage of a file server corresponding to the user information, in order to avoid scan data deletion when the scan data is left without inputting the upload instruction suggested by Saitoh (p0007)/

Regarding claim 15, the structural elements of apparatus claim 8 perform all of the steps of method claim 15. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG

Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677